Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160606                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  DANIEL C. KROLCZYK and JONI KROLCZYK,                                                                      Brian K. Zahra
             Plaintiffs-Appellants,                                                                    Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160606                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 343996
  HYUNDAI MOTOR AMERICA and BILL                                    Oakland CC: 2017-158920-AV
  MARSH HYUNDAI, LLC,
             Defendants-Appellees.
  __________________________________________/

        On order of the Court, the application for leave to appeal the October 17, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing the following issues: (1) whether the 46th District Court properly
  exercised jurisdiction over this case notwithstanding that the Oakland Circuit Court’s
  November 18, 2015 transfer order lacked the appellees’ stipulation “to an appropriate
  amendment of the complaint,” Administrative Order No. 1998-1; (2) whether, assuming
  any error in the transfer was nonjurisdictional, the district court properly exercised
  jurisdiction over this case where, upon transfer, the complaint contained an ad damnum
  clause seeking more than the district court’s jurisdictional limit, see MCL 600.8301; and
  (3) whether, assuming the district court properly exercised jurisdiction upon transfer
  notwithstanding the complaint’s ad damnum clause, the district court nevertheless had the
  authority to permit amendment of the complaint. In addition to the brief, the appellants
  shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief,
  citations to the record must provide the appendix page numbers as required by MCR
  7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being served
  with the appellants’ brief. The appellees shall also electronically file an appendix, or in
  the alternative, stipulate to the use of the appendix filed by the appellants. A reply, if
  any, must be filed by the appellants within 14 days of being served with the appellees’
  brief. The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2020
           a0526
                                                                               Clerk